Per curiam:
This case arises out of an alleged taking, under and within the meaning of the Fifth Amendment to the Constitution, of plaintiff’s gold mining properties located at Sutter Creek, Amador County, California, by virtue of the complete closing of plaintiff’s mine by the War Production Board pursuant to Limitation Order L-208, issued by that Board, which order, plaintiff insists upon the facts alleged, was arbitrary and violative of plaintiff’s property rights with respect to its gold mining properties.
The facts alleged in this amended petition and the issues raised by-the pleadings, aré identical in all material respects with the facts and issues involved in the case of Idaho Maryland Mining Corporation v. The United States, ante, p. 670. For the reasons set forth in our decision in the Idaho Maryland case, defendant’s motion to dismiss the amended petition herein is overruled.
It is so ordered.